Citation Nr: 1507308	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1977.  This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the case was subsequently transferred to the RO in Fargo, North Dakota.  

This matter was remanded by the Board in November 2013 for additional evidentiary development.  It is now again before the Board for adjudication.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran contends he has a current right knee disability that is due to his active service.  In particular, the Veteran has alleged three potential etiologies for his right knee disability:  an in-service Jeep rollover accident; an in-service incident during which the Veteran's legs were run over by a large vehicle while he was on the ground; and the wear and tear upon his knee from hiking and running while an infantryman for three years.

In July 2011, a VA examiner confirmed the existence of patellofemoral disease of the right knee.  After reviewing the evidence on file and examining the Veteran, the examiner opined that the Veteran's right knee disability is not related to either vehicular incident reported by the Veteran.  The examiner did not provide a rationale.  Further, the examiner failed to discuss the Veteran's contention that three years of hiking and running caused wear and tear that led to his current disability.  Thus, in November 2013, the Board remanded the matter for a supplemental opinion.  

In January 2014, a different VA examiner reviewed the evidence of record and opined that the Veteran's right knee disability is less likely than not due to the claimed in-service injury, event or illness.  The basis for this opinion was a lack of notation of any right knee injury during service within the service treatment records, other than a complaint that "knees ache" on entrance examination.  The examiner concluded the Veteran, "was involved in some type [of] accident in 1972 prior to his military service.  He had complaints of knees aching on his entrance examination, but there is no record of any problems with his knees during service or on his separation examination.  Therefore it is less likely as not that his knee was injured in service, or that a knee injury prior to service was aggravated by his military service."  

Unfortunately, additional remand is required due to the inadequacy of the VA examiner's analysis.  Initially, the Board observes the Veteran's representative's recent statement in support of the Veteran's claim wherein it was claimed that the Veteran's knee pain has existed over the years since his active service.  The Board recognizes the failure of the examiner to address any aspect of the Veteran's reported history as to lay observable symptoms such as a history of knee pain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  For this reason, the November 2013 VA examiner's analysis is inadequate.  Furthermore, the November 2013 opinion tends to suggest that the Veteran had a preexisting right knee disability, but failed to properly analyze this matter on the basis of a preexisting and potentially aggravated condition.  The examiner failed to provide a basis for the finding that the Veteran entered active service with a right knee disability or a history of a right knee injury prior to service.  The examiner cited another in-service notation related to the left knee, wherein it was stated that the Veteran had an accident in 1972 resulting in an accident injuring the left knee.  There is no indication, however, that the right knee was injured at that time.  Yet, the November 2013 examiner used the 1972 accident as a basis for a finding that the Veteran had a pre-service injury of his right knee.  While there is an indication that the Veteran reported his knees ached at the time of his entrance examination, there is no indication of right knee abnormality in the entrance examination report, and no indication of any prior right knee injury.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03 (July 16, 2003).  The Board must follow precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014).

In this case, the examiner merely stated a belief that the Veteran had a pre-service right knee injury to explain the notation of aching knees on the entrance examination, despite the clinical notation of normal joints and the lack of notation of a pre-service right knee injury anywhere in the record.  The examiner provided no basis for the finding that a right knee disability preexisted service, in particular the examiner failed to provide any explanation that would rise to the level of clear and unmistakable evidence to rebut the presumption of soundness in this case, as there is no notation of disability upon entrance into service.  Thus, the VA examiner's analysis is inadequate in this regard.  

For these reasons, the Board finds that a new opinion is warranted in this case.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain all ongoing VA or private records pertaining to the Veteran's treatment for a right knee disability.  

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by either the VA examiner who conducted the July 2011 examination or the examiner who provided the November 2013 opinion, if available.  If neither of those examiners is available, all pertinent evidence of record should be made available to and reviewed by another physician with appropriate expertise to determine the etiology of the Veteran's right knee disability.

Based upon the prior examination results and the review of the other pertinent evidence of record, the physician should identify all right knee disorders present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each right knee disorder present during the period of the claim that the examiner believes existed prior to the veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity during or as a result of service.

With respect to each right knee disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the in-service Jeep rollover accident; the in-service incident during which the Veteran's legs were run over by a large vehicle while he was on the ground; and any wear and tear from hiking and running while an infantryman for three years

For purposes of the opinion, the examiner should assume that the Veteran is credible.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for a right knee disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




